DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 14-16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geelen (US 200/0243307 A1) in view of Rao et al. (US 2019/0162550 A1) (applicant admitted prior art), Samaan et al. (US 2017/0310770 A1) and Crane (US 2010/0082246 A1).
As to claims 1, 16 and 20, Geelen discloses a method/ storage medium/ system comprising: receiving, by a client device, a user request to adjust a view of a map being displayed on a display of the client device (Fig. 5A-5E, zoom control 14); and in response to the user request: adjusting, by the client device, the view of the map within the display to generate an adjusted map on the display (Fig. 5A-5E, zoom control 14); determining, by the client device, a first set of map annotations for the adjusted map, the first set of map annotations (Fig. 5A-5E, POI icons); determining, by the client device, a second set of map annotations (Fig. 5B to Fig. 5C-E, filter of other type of POIs) from the first set of map annotations based on a map annotation visual hierarchy, the determining the second set of map annotations based on the map annotation visual hierarchy comprising filtering the first set of map annotations to determine at least a portion of the second set of map annotations; and causing, by the client device, presentation of the second set of map annotations on the adjusted map on the display (Fig. 5E).
Geelen does not explicitly disclose a first set of map annotations comprising at least one map annotation associated with a transport service opportunity; filtering the first set of map annotations based on a type of transport service opportunity to determine at least a portion of the second set of map annotations; at least one map annotation of the second set of map annotations displaying a corresponding enhanced payout indicator. However, Crane teaches at least one map annotation of the second set of map annotations displaying a corresponding enhanced payout indicator (Fig. 6), gas price).  Therefore, given the teaching of Crane, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Geelen by employing the well-known or conventional features of enhanced payout indicator, to show the user gas price for different gas station. 
Rao teaches displaying different type of transport service as map annotations (para. 0003) and Samaan teaches filtering map annotations based on a type of transport service opportunity (Fig. 4C, share-ride and food delivery). Therefore, given the teaching of Rao and Samaan, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Geelen by employing the well-known or conventional features of filtering and display map annotations based on the type of transport service, to provide a method/system for user to choose rideshare or food delivery service on a user client device.
As to claim 2, Rao further teaches the type of transport service opportunity comprises a type of ride or ride-share opportunity (para. 0003).
As to claim 3, Rao further teaches the type of transport service opportunity , the transport service provider being a driver or courier, comprises a type of delivery opportunity (para. 0003).
As to claim 14, Samaan further teaches filtering the first set of map annotations based on information relating to a transport service provider (para. 0017, Uber and Lyft).
As to claim 15, Rao further teaches retrieving, by the client device from a server, data related to one or more transport service opportunities applicable to at least a portion of the adjusted map visible on the display (para. 0003).
Claims 4-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geelen, Crane, Rao and Samaan, as applied to claims 1 and 16 above, further in view of Hess et al (US 2011/0010650 A1). 
As to claims 4-5 and 17, Geelen, Rao and Samaan do not explicitly teaches clustering the two or more map annotations, in the first set of map annotations, it the single map annotation in the second set of map annotations comprises: determining that the two or more map annotations would at least partially overlap if displayed on the adjusted map. However, Hess teaches lustering the two or more map annotations, in the first set of map annotations, it the single map annotation in the second set of map annotations comprises: determining that the two or more map annotations would at least partially overlap if displayed on the adjusted map (para. 0065). Therefore, given the teaching of Hessn, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Geelen by employing the well-known or conventional features of clustering overlap map annotations, to make the map display less cluster with less map annotations.
As to claims 7 and 19, Hess further teaches the single map annotation is selectable by a user using the device, user selection of the single map annotation causing the device to: adjust the adjusted map to generate a readjusted map; and cause presentation of the two or more map annotations on the readjusted map (para. 0036, 0041, 0050, 0054, 0058, zoom in).
As to claims 6, 8-13 and 18, clustering map annotations based on map annotation type or priority rules is just a design choice because a person can cluster map annotations together based on the need, such as same type together, higher priority based on distance or price or other factors over lower priority.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


                                                                                                                                                                                                  /PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661